294 Ga. 851
FINAL COPY



                   S13A1433. WALKER v. THE STATE.

           HINES, Presiding Justice.

           Pedro Lee Walker (“Walker”) appeals from his convictions and sentences

    for malice murder and armed robbery in connection with the death of

    Christopher Shuman. For the reasons that follow, we affirm.1

           Construed to support the verdicts, the evidence showed that Shuman was

    an insurance agent who would visit a neighborhood to solicit business and

    collect policy payments. On the morning of April 29, 2011, he was collecting

    payments in the vicinity of the home of Roger Walker (“Roger”); Roger was

    Walker’s uncle and Walker lived with him. Shuman often collected payments

    in cash, and that morning, at least one client paid an insurance premium in cash.

    Shuman’s girlfriend saw him leave his home in the morning and then

    communicated with him by text messages; at 10:30 a.m., he responded, but did

    not respond to a text sent at 10:55 a.m. Shuman did not return home that day,


           1
              The crimes were committed on April 29, 2011. On July 13, 2011, a Chatham County grand
    jury indicted Walker for malice murder, felony murder while in the commission of armed robbery,
    and armed robbery. Walker was tried before a jury January 3-9, 2012, and found guilty of all charges.
    On January 10, 2012, he was sentenced to life in prison for malice murder, and a consecutive term
    of life in prison for armed robbery; the charge of felony murder was vacated by operation of law.
    See Malcolm v. State, 263 Ga. 369, 371-374 (4) (434 SE2d 479) (1993). Walker moved for a new
    trial on January 11, 2012, and amended the motion on August 21, 2012. On March 8, 2013, the
    motion, as amended, was denied. On April 5, 2013, Walker filed a notice of appeal; the appeal was
    docketed in this Court for the September 2013 term and submitted for decision on the briefs.
and his girlfriend and others tried to locate him.

      The night before Shuman’s killing, Walker received $60 in cash as

payment for serving as a bouncer at a bar; he previously had no cash. Walker

gave $40 of the $60 to his girlfriend. He and his girlfriend remained together

during the early morning of April 29, 2011, and then drove to Roger’s house,

arriving sometime after 10:00 a.m.; Roger was not at the house. Walker went

into the house through the front door while his girlfriend remained in the car,

talking on her cell phone. At some point, Walker emerged from the house,

retrieved Shuman’s business card from the car, and returned to the house.

Thereafter, he and his girlfriend went to a motel; Walker asked for the $40 back

from his girlfriend, went inside and paid $90 in cash for two nights lodging. He

later bought food from a restaurant. Cell phone records showed a call from

Walker’s cell phone to Shuman’s cell phone at 11:04 a.m. on April 29, 2011.

      On the morning of April 30, 2011, Roger noted that the fence in his back

yard was damaged, and that a shirt had been thrown over an electrical wire. As

he had been the victim of burglary in the past, he called the police; however, the

responding officer did not believe the damaged fence or the shirt location

indicated a crime scene and left. Later, a second police officer responded to a
call from a nearby house regarding a strange car that was parked on the street

near Roger’s house (the car later proved to be Shuman’s). Roger was on the

front porch and spoke to this officer about the fence; the officer went to the back

yard to investigate the fence and shirt. When she did so, she saw Shuman’s

shirtless body behind a shed; his cell phone, wallet, and keys were missing.

Shuman was dead as a result of multiple injuries from blunt and sharp weapons;

he had been beaten, stabbed, cut in the throat area, and possibly strangled.

      Evidence obtained from the back yard included the shirt, which was

bloody, a bloody knife blade, and a knife handle. Additionally, police found

a trail of blood droplets leading to Roger’s house, and inside it found streaks of

blood and several bloody shoe prints; Roger’s shoes did not match the prints,

and his clothes had no blood on them. However, the shoes that Walker was

wearing on April 30, 2011, matched the tread pattern of the bloody shoe prints,

and had drops of blood on them that contained Shuman’s DNA.

      1. The evidence authorized the jury to find Walker guilty beyond a

reasonable doubt of the crimes of which he was convicted. Jackson v. Virginia,

443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

      2. Walker contends that the State did not adequately show the chain of

                                        2
custody of the blood-stained shoes from which the blood samples that matched

Shuman’s DNA were taken, and therefore, the DNA test results should not have

been admitted. See Armstrong v. State, 274 Ga. 771, 772 (560 SE2d 643)

(2002); Holsey v. State, 271 Ga. 856, 862 (7) ( 524 SE2d 473) (1999).

        First, when the shoes were introduced into evidence, Walker made no

objection; he only raised a chain of custody objection when the State sought to

enter the scientific findings regarding the DNA evidence.2 But, even if we

consider this enumeration of error to be preserved for appellate review, see

Moore v. State, 285 Ga. 157, 158 (2) (674 SE2d 315) (2009), there is no error.

“[W]hen the State seeks to introduce into evidence an item that is subject to the

chain of custody rule, it must establish with reasonable assurance that the item

seized is the same as the item being offered into evidence.” Armstrong, supra.

And, the State must show “with reasonable certainty . . . that there has been no

tampering or substitution” of the evidence. Hurst v. State, 285 Ga. 294, 296 (2)

(676 SE2d 165) (2009) (Citation and punctuation omitted.)

        Walker complains that not every person who was responsible for


        2
         In raising this objection, counsel specifically stated that she did not object to the admission
of the shoes but objected to the introduction of the DNA evidence.

                                                   3
transporting the shoes from the point they were seized to the forensic laboratory

testified at trial, but the failure to have each person who was in control of

evidence subject to the chain of custody requirement testify at trial “does not,

without more, make the substance or testimony relating to it inadmissible.”

Collins v. State, 290 Ga. 505, 506 (2) (722 SE2d 719) (2012) (Citation and

punctuation omitted.) The blood-stained shoes were distinct and recognizable

objects, identified by the detectives who seized them and the serologist at the

forensic laboratory who received them; there is no merit to a chain of custody

objection on the ground that there was not testimony from every person with

custody of the shoes before they were delivered to the laboratory. Felton v.

State, 283 Ga. 242, 246 (2) (b) (657 SE2d 850) (2008).

      At the laboratory, swab samples of the blood on the shoes were taken and

submitted for DNA analysis; the analyst who conducted the DNA tests received

the swabs from the forensic serologist who took them. The swabs did not leave

the laboratory, and the written reports of the DNA analysis confirmed the

testimony of the serologist and analyst. The trial court did not abuse its

discretion in admitting the DNA evidence. Johnson v. State, 271 Ga. 375, 382

(13) (519 SE2d 221) (1999). See also Herrera v. State, 288 Ga. 231, 233 (3)

                                       4
(702 SE2d 854) (2010).

          3. The trial court granted the State’s motion in limine to exclude from

evidence at trial any information regarding the fact that marijuana was found in

the trunk of Shuman’s car, parked on the street near Roger’s house. During

trial, Walker asked the court to revisit the issue, arguing that the State had

presented evidence suggesting that Shuman was a person of good character, and

that he should be allowed to rebut that evidence; the court denied the motion.

Walker urges that if he had been able to present such evidence, the jury might

have more readily accepted his argument that Roger was actually Shuman’s

killer.

                Generally, a murder victim’s character is irrelevant and, thus,
          inadmissible. Evidence that impugns a victim’s character cannot be
          admitted unless it has some factual nexus with the conclusion for
          which it is being offered. Sheer speculation is insufficient.
          Otherwise, character evidence would be admitted routinely,
          disguised as relevant to whatever speculative theory the proponent
          managed to put forth.

McBride v. State, 291 Ga. 593, 595 (3) (732 SE2d 757) (2012) (Citation and

punctuation omitted.) Walker points to no evidence connecting Roger with

Shuman’s purported drug use or alleged involvement in drug activity, and the

court did not err in excluding the marijuana evidence. Id.

                                           5
      4. Walker contends that his trial counsel failed to provide effective

representation in certain respects. In order to prevail on such a claim, he must

show both that counsel’s performance was deficient, and that the deficient

performance was prejudicial to his defense. Smith v. Francis, 253 Ga. 782, 783

(1) (325 SE2d 362) (1985), citing Strickland v. Washington, 466 U.S. 668 (104

SCt 2052, 80 LE2d 674) (1984). To meet the first prong of the required test, he

must overcome the “strong presumption” that counsel’s performance fell within

a “wide range of reasonable professional conduct,” and that counsel’s decisions

were “made in the exercise of reasonable professional judgment.” Id. The

reasonableness of counsel’s conduct is examined from counsel’s perspective at

the time of trial and under the particular circumstances of the case. Id. at 784.

To meet the second prong of the test, he must show that there is a reasonable

probability that, absent any unprofessional errors on counsel’s part, the result

of his trial would have been different. Id. at 783. “‘We accept the trial court’s

factual findings and credibility determinations unless clearly erroneous, but we

independently apply the legal principles to the facts.’ [Cit.]” Robinson v. State,

277 Ga. 75, 76 (586 SE2d 313) (2003).

      (a) Walker’s defense theory was that Roger killed Shuman. See Division

                                        6
3, supra. Walker argues that trial counsel should therefore have welcomed any

opportunity for the State to “open the door” into inquiry of Shuman’s character,

and asserts that trial counsel was thus ineffective in objecting when the State

asked witness Graham, “[w]hat kind of person was Chris Shuman?”3 However,

the objection related to a matter which the trial court correctly noted was

irrelevant. McBride, supra. In any event, Walker fails to show how, if the

objection had not been made, any response by the witness would make the issue

relevant, and thus fails to establish a reasonable probability that the result of his

trial would have been different if counsel had refrained from making the

objection. See Smith v. State, 292 Ga. 588, 592 (4) (b) (740 SE2d 129) (2013).



        (b) Finally, Walker asserts that, in arguing to the trial court that the State

had “opened the door” to inquiry about Shuman’s character by introducing

evidence suggesting that he was of good character, trial counsel failed to note

to the court that a State witness testified that Shuman “was a very nice young



        3
          Trial counsel testified during the hearing on the motion for new trial that she objected “out
of habit,” rather than as the result of any strategic choice. At trial, the objection was followed by the
prosecutor’s statement, “I’ll move on”; however, defense counsel did not attempt to retract her
objection.

                                                   7
man,” and that this was deficient performance.         However, as noted, see

Divisions 3 and 4 (a), supra, this argument relates to a matter that was properly

determined by the trial court to be irrelevant, and failure to pursue further a

meritless argument does not constitute ineffective representation by counsel.

Funes v. State, 289 Ga. 793, 796 (3) (a) (716 SE2d 183) (2011).

      Judgments affirmed. All the Justices concur.



                           Decided March 28, 2014.

      Murder. Chatham Superior Court. Before Judge Karpf.

      Steven L. Sparger, for appellant.

      Meg E. Heap, District Attorney, Nancy Grey R. Brimberry, Assistant

District Attorney, Samuel S. Olens, Attorney General, Patricia B. Attaway

Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney

General, Meghan H. Hill, Assistant Attorney General, for appellee.




                                       8